ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Accel Pacific Joint Venture                  )     ASBCA No. 61507
                                             )
Under Contract No. W912QR-13-C-0024          )

APPEARANCE FOR THE APPELLANT:                      David A. Rose, Esq.
                                                    Rose Consulting Law Firm
                                                    Valdosta, GA

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Nicole E. Angst, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Louisville

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: October 1, 2019



                                                  HTOPi-iER M. MC                y
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61507, Appeal of Accel Pacific Joint
Venture, rendered in conformance with the Board's Charter.

      Dated:



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals